Case 7:20-cv-00236-EKD-RSB Document 57 Filed 03/26/21 Page 1 of 1 Pageid#: 347




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 JANIELE VON EVELYN HAMDEN,                   )
                                              )
               Plaintiff,                     )
                                              )
 v.                                           )       Case No. 7:20-cv-00236
                                              )
 ELLEN DENNY,                                 )
 ROBERT F. GRAHAM,                            )
 MICHAEL BROWN,                               )
 and                                          )
 ERIC BUCEY,                                  )       By: Elizabeth K. Dillon
                                              )       United States District Judge
               Defendants.                    )

                                             ORDER

        In accordance with the memorandum opinion entered this day, it is hereby ORDERED

 that defendants Denny, Graham, and Brown’s motion to dismiss (Dkt. No. 27) and defendant

 Bucey’s motion to dismiss (Dkt. No. 25) are GRANTED as to Counts III, V, and VI, and

 DENIED as to Counts I, II, and IV.

        The clerk shall provide a copy of this order and the opinion to all counsel of record.

        Entered: March 26, 2021.



                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge
